                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

    UNITED STATES OF AMERICA                        )
                                                    )        Case No. 1:19-cr-129-1
    v.                                              )
                                                    )        Judge Travis R. McDonough
    JASON JOHNSON                                   )
    also known as “BOSS P”                          )        Magistrate Judge Susan K. Lee
                                                    )


                                      MEMORANDUM OPINION


              Before the Court is Defendant Jason Johnson’s motion to suppress (Doc. 122). United

   States Magistrate Judge Susan K. Lee held an evidentiary hearing on the motion on July 9, 2020

   (see Doc. 142), and filed a report and recommendation, recommending that the Court deny

   Defendant’s motion (Doc. 145). Defendant filed objections to Magistrate Judge Lee’s report and

   recommendation (Doc. 150), to which the Government has responded (Doc. 157). The Court has

   conducted a de novo review of the record as it relates to Defendant’s objections and, for the

   following reasons, will: (1) OVERRULE Defendant’s objections to the report and

   recommendation (Doc. 150); (2) ACCEPT and ADOPT the report and recommendation (Doc.

   145); and (3) DENY Defendant’s motion to suppress (Doc. 122).

         I.      BACKGROUND

              Defendant does not dispute the “Factual Background” as reflected in Magistrate Judge

   Lee’s report and recommendation but objects to certain legal conclusions therein. (See Doc.

   150.) After reviewing the record before the Court and finding the facts to be consistent with

   Magistrate Judge Lee’s report and recommendation, the Court ADOPTS BY REFERENCE the

   facts as set out in the report and recommendation. (Doc. 145, at 1–8.); see, e.g., United States v.




Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 1 of 10 PageID #: 1478
   Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2013). Defendant’s objections to the report and

   recommendation are now ripe for review.

      II.      STANDARD OF REVIEW

            The Court must conduct a de novo review of those portions of the report and

   recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(C). De novo review does

   not, however, require the district court to rehear witnesses whose testimony has been evaluated

   by the magistrate judge. See United States v. Raddatz, 447 U.S. 667, 675–76 (1980). The

   magistrate judge, as the factfinder, has the opportunity to observe and to hear the witnesses and

   to assess their demeanor, putting her in the best position to determine credibility. Moss v.

   Hofbauer, 286 F.3d 851, 868 (6th Cir. 2002); United States v. Hill, 195 F.3d 258, 264–65 (6th

   Cir. 1999). A magistrate judge’s assessment of witnesses’ testimony is therefore entitled to

   deference. United States v. Irorere, 69 F. App’x 231, 236 (6th Cir. 2003); see also United States

   v. Navarro-Camacho, 186 F.3d 701, 705 (6th Cir. 1999).

            Additionally, although the Court is required to engage in a de novo review of specific

   objections, if the objections merely restate the arguments asserted in Defendant’s earlier motion,

   which were addressed by the magistrate judge’s report and recommendation, the Court may

   deem those objections waived. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich.

   2004). “A general objection, or one that merely restates the arguments previously presented is

   not sufficient to alert the court to alleged errors on the part of the magistrate judge. An

   ‘objection’ that does nothing more than state a disagreement with a magistrate’s suggested

   resolution, or simply summarizes what has been presented before, is not an ‘objection’ as that

   term is used in this context.” Id.




                                       2
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 2 of 10 PageID #: 1479
      III.      ANALYSIS

             Defendant objects to the following in the report and recommendation: (1) Magistrate

   Judge Lee’s finding that Investigator Morgan’s stop of Defendant outside of the City of

   Chattanooga was reasonable and did not violate Defendant’s Fourth Amendment rights; and (2)

   Magistrate Judge Lee’s finding that Investigator Morgan’s Terry frisk of Defendant was

   reasonable. (Doc. 150, at 1.)

                A. Reasonableness of Stop Outside of Chattanooga

             Defendant argues that Magistrate Judge Lee erred in concluding that Morgan’s

   extraterritorial stop of Defendant was constitutional by misapplying United States v. Layne, 6

   F.3d 396 (6th Cir. 1993), and by concluding that the stop was a “joint stop.” (Id. at 2–10.)

                         i. Layne Analysis

             In Layne, the Sixth Circuit held that the defendant’s arrest by one county’s officers in

   another county was permissible—even though the arresting officers “were admittedly exercising

   police authority beyond their geographical jurisdiction”—because the arrest was valid under

   Tennessee’s citizen’s arrest statute. 6 F.3d at 398–99 (citing Tenn. Code Ann. § 40-7-109; State

   v. Johnson, 661 S.W.2d 854, 859 (Tenn. 1983)). The Sixth Circuit determined that, when an

   extraterritorial arrest is effectuated in a manner consistent with the citizen’s arrest statute, such

   arrest does not violate the Fourth Amendment. Id. at 399. The Tennessee citizen’s arrest statute,

   which the parties agree is relevant to this case, provides:

             (a) A private person may arrest another:

                (1) For a public offense committed in the arresting person’s presence;

                (2) When the person arrested has committed a felony, although not in the
                    arresting person’s presence; or

                (3) When a felony has been committed, and the arresting person has
                    reasonable cause to believe that the person arrested committed the felony.


                                       3
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 3 of 10 PageID #: 1480
   Tenn. Code Ann. § 40-7-109(a).

          In her report and recommendation, Magistrate Judge Lee reasoned that, because “public

   offense” as used in subsection (a)(1) includes misdemeanor offenses, the extraterritorial arrest

   was justified under the citizen’s arrest statute “even though Defendant was not committing a

   felony.” (Doc. 145, at 13.) Defendant argues that Layne is distinguishable because the Sixth

   Circuit only recognized subsection (a)(2) and (a)(3) as justifying an officer’s arrest outside of his

   or her geographical jurisdiction. (Doc. 150, at 3.) He argues that Layne should not be extended

   to render constitutional arrests for misdemeanor offenses like the traffic offense for which he was

   arrested by Investigator Morgan. (Id.) He cites a New York district court case in which the

   court rejected the argument that, under Layne, extraterritorial arrests are constitutional. (Id. at 6

   (citing United States v. Wilson, 754 F. Supp. 2d 450 (N.D.N.Y. 2010), rev’d on other grounds,

   699 F.3d 235 (2d Cir. 2012)).) Defendant admits, however, that New York law, unlike

   Tennessee law, does not allow police officers to make citizen’s arrests. (Id. at 6 n.6.)

          The Court agrees with Magistrate Judge Lee’s conclusion. Nothing in Layne indicates

   that arrests under subsection (a)(1) should be treated differently than those under subsections

   (a)(2) or (a)(3). Rather, the Sixth Circuit looked to the language of the statute to determine

   whether the arrest outside of the officers’ geographical jurisdiction was justified by state law.

   See Layne, 6 F.3d at 399. Moreover, since Layne, at least one panel of the Sixth Circuit has

   found that arrests under section 40-7-109(a)(1) do not run afoul of the Fourth Amendment. See,

   e.g., Sisk v. Shelby Cnty., Tenn., 110 F.3d 64, at *3 (6th Cir. 1997) (unpublished table decision).

   In Sisk, an unpublished Sixth Circuit case applying Layne, the court of appeals found that an

   arrest by a special deputy was authorized under subdivision (a)(1) of the Tennessee citizen’s

   arrest statute because (1) the plaintiff committed a public offense (driving under the influence),




                                       4
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 4 of 10 PageID #: 1481
   (2) in the defendant’s presence, and (3) the defendant informed the plaintiff of the cause of the

   arrest. Id. The court dismissed the plaintiff’s 42 U.S.C. § 1983 claim for violation of the Fourth

   Amendment on these grounds. See id. So too here, the Court finds that Investigator Morgan’s

   extraterritorial arrest was permissible under Tennessee Code Annotated § 40-7-109(a)(1) and

   thus did not violate Defendant’s Fourth Amendment rights. See id; Layne, 6 F.3d at 399.

   Accordingly, the Court will OVERRULE Defendant’s objection to Magistrate Judge Lee’s

   Layne analysis.

                       ii. Joint-Stop Analysis

          Magistrate Judge Lee alternately concluded that the extraterritorial arrest was valid as a

   joint stop, because a Tennessee Highway Patrol officer—Trooper Ghazi—participated in the

   stop. (Doc. 145, at 14–15.) Defendant argues that the stop was not a “joint stop” with Trooper

   Ghazi because “Defendant stopped his vehicle in response to Investigator Morgan’s actions” and

   the other officers were following Morgan’s lead rather than effectuating a cooperative stop.

   (Doc. 150, at 8.)

          Because the Court has concluded that Morgan’s arrest was permissible under the

   Tennessee citizen’s arrest statute, the Court need not determine whether the stop could also be

   justified as a “joint stop” with at least one officer who had jurisdiction in East Ridge, Tennessee.

   The Court will OVERRULE Defendant’s objection to Magistrate Judge Lee’s joint-stop

   analysis as moot in light of the Court’s finding on the Layne issue.

              B. Reasonableness of Terry Frisk

          The Supreme Court has held that “once a motor vehicle has been lawfully detained for a

   traffic violation, the police officers may order the driver to get out of the vehicle without

   violating the Fourth Amendment’s proscription of unreasonable searches and seizures.”




                                       5
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 5 of 10 PageID #: 1482
   Pennsylvania v. Mimms, 434 U.S. 106, 111 n.6 (1977). Additionally, “a driver, once outside the

   stopped vehicle, may be patted down for weapons if the officer reasonably concludes that the

   driver ‘might be armed and presently dangerous.’” Arizona v. Johnson, 555 U.S. 323, 331

   (2009) (quoting Mimms, 434 U.S. at 112). For the frisk to be reasonable, “the facts available to

   the officer at the moment of . . . the search” must “warrant a man of reasonable caution in the

   belief that the action taken was appropriate.” Terry v. Ohio, 392 U.S. 1, 21–22 (1968) (“[G]ood

   faith on the part of the arresting officer is not enough.” (quoting Beck v. Ohio, 379 U.S. 89, 97

   (1964))). This determination is an objective one, and the Court must consider the totality of the

   circumstances. United States v. Noble, 762 F.3d 509, 521–22 (6th Cir. 2014) (quoting Joshua v.

   DeWitt, 341 430, 443 (6th Cir. 2003); Terry, 392 U.S. at 27). Reasonable suspicion “requires

   more than a mere hunch”: “[i]t demands a particularized and objective basis for suspecting that

   the particular person is armed and dangerous.” Id. at 522 (citations omitted) (emphasis in

   original).

           Here, Magistrate Judge Lee determined that Morgan’s frisk of Defendant was reasonable

   based on the following facts:

           At the time of the frisk, Morgan knew ATF was engaged in an investigation that
           indicated Defendant was involved in large scale drug trafficking. Morgan knew
           this Court had authorized a search warrant for the disclosure of GPS information
           about the location of Defendant’s phone, which was being monitored by ATF.
           Morgan had been told of, at least, Defendant’s involvement with a drug
           trafficking organization with access to guns. Morgan knew Defendant had
           returned from Atlanta, a place Morgan considered to be a drug trafficking hub,
           that day and had made a short stop at a house, which was consistent with drug
           trafficking based on Morgan’s training and experience. Moreover, Morgan’s
           training and experience was that drug dealers were commonly armed.

   (Doc. 145, at 18–19.) Magistrate Judge Lee further pointed out that Morgan was familiar with

   Defendant’s criminal history. (Id. at 19.)




                                       6
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 6 of 10 PageID #: 1483
          Defendant argues that Morgan did not testify to many “specific and articulable facts” that

   would warrant a frisk. (Doc. 150, at 10.) Defendant points out that Morgan had no involvement

   with Defendant or the investigation prior to the day the traffic stop was made and that his

   assumptions about Defendant’s activity “ignor[ed] all reasonable non-criminal inferences” that

   could have been drawn. (Id. at 10–11.) Defendant further argues that nothing about Defendant’s

   behavior or surroundings at the time of the stop indicated that he might be armed. (Id. at 11.)

          From the Court’s review of Morgan’s testimony, it concludes that the facts available to

   him at the time of the frisk were enough to support a finding of reasonable suspicion that

   Defendant was armed. See Noble, 762 F.3d at 521–22 (6th Cir. 2014). Specifically, the Court

   considers that all of the following facts, taken together, were sufficient to warrant the frisk.

                       i. Access to Weapons

          Morgan testified that ATF agents informed him, prior to the arrest, that they were

   investigating Defendant for narcotics trafficking. (Doc. 161, at 26–27.) Specifically, Morgan

   stated that he received a phone call from ATF Special Agent Baldwin, during which Baldwin

   gave him a summary of what was going on with Defendant and requested his assistance. (Id. at

   17.) Morgan later met with Baldwin to further discuss the investigation of Defendant. (Id. at

   17–20.) Morgan testified that the ATF agents informed him that they believed Defendant had

   access to weapons and that he was involved in a drug-trafficking organization that had access to

   weapons. (Id. at 27–28.) Morgan further testified that he frequently encounters drug trafficking

   and firearms in his work. (Id. at 13.) He testified that, based on his experience in the gang unit

   of the Chattanooga Police Department, it was common for narcotics dealers to be armed. (Id. at

   28.)




                                       7
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 7 of 10 PageID #: 1484
           Morgan also testified that the participated in the surveillance of Defendant on the day that

   the arrest was made. (Id. at 14.) He testified that he was aware that ATF Special Agent Baldwin

   had a federal location data warrant to monitor the location of Defendant’s cellphone. (Id. at 28–

   29.) Morgan further testified that when he called THP Trooper Ghazi, he gave him a brief

   summary of what was going on—including that Defendant was “involved in narcotics, possible

   firearms, violent history.” (Id. at 33–34.) Morgan also knew that Defendant was returning from

   Atlanta and that he made a ten-to-fifteen-minute stop at a residence in East Ridge, Tennessee

   prior to the traffic stop. (Id. at 39.) Morgan testified that, “based upon all of the information that

   I had known at that time[—]coming from Atlanta, [Defendant’s] experience, his history[—] [a]

   10 [to] 15-minute stop would generally indicate a possible narcotic transaction, a drug deal.”

   (Id.)

           Additionally, Morgan testified that he reviewed Defendant’s TOMIS record prior to the

   arrest. (Id. at 20–21.) Among the convictions on the record that Morgan reviewed were

   Defendant’s convictions for evading arrest and reckless endangerment with a deadly weapon as

   well as various drug crimes. (Id. at 22.) Morgan testified that Defendant’s criminal history

   caused him to think that Defendant “could possibly carry firearms especially if he’s involved in

   these narcotics.” (Id. at 22–23.) Morgan also noted that Defendant had a drug charge from the

   same day as the reckless-endangerment-with-a-deadly-weapon charge. (Id. at 23.) Finally,

   concerning Defendant’s criminal history, Morgan testified that he knew Defendant had also been

   charged with robbery in the past. (Id. at 26.)

           The Sixth Circuit has held that “a person’s mere presence in a car, which the police

   believe is connected to drug trafficking, is not an automatic green light for frisking that person.”

   Noble, 762 F.3d at 523. Nevertheless, the Sixth Circuit has recognized that “a police officer . . .




                                       8
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 8 of 10 PageID #: 1485
   can ‘rely on his [or her] training and experience that drug dealers frequently carry weapons,’” but

   that “some corroboration that particular individuals are involved in dealing drugs” is required

   before a frisk for weapons is appropriate. Id. at 524 (quoting United States v. Branch, 537 F.3d

   582, 589 (6th Cir. 2008)) (alteration in original). Importantly, when conducting a reasonable-

   suspicion analysis, reviewing courts are “not to consider factors . . . in isolation from one

   another.” United States v. Pacheco, 841 F.3d 384, 391 (6th Cir. 2016) (citing United States v.

   Arvizu, 534 U.S. 266, 275 (2002)) (“A ‘divide-and-conquer’ analysis—where each factor is

   singled out and the court engages in a post-hoc search for an innocent explanation—is not

   permitted.).

          In this case, there are several corroborating factors justifying Morgan’s frisk. First, in

   Noble, the Sixth Circuit pointed to the officers’ lack of knowledge of any criminal history on the

   part of the defendant as evidence that they lacked reasonable suspicion to conduct a pat-down.

   See id. at 523. Here, by contrast, Morgan knew that Defendant had a criminal history which

   included drug dealing and at least one offense that involved a deadly weapon. (See Doc. 161, at

   20–23.) He also knew that Defendant had just returned from Atlanta—a place Morgan’s

   experience told him was a drug-trafficking hub. (Id. at 39.) Morgan also knew that Defendant

   had made a ten-to-fifteen-minute stop at a residence, which he testified would be consistent with

   narcotics dealing. (Id. at 39.) Although these visits could have had non-criminal explanations,

   “officers are not required to ignore the relevant characteristics of a location in determining

   whether the circumstances are sufficiently suspicious to warrant further investigation.” Illinois v.

   Wardlow, 528 U.S. 119, 124 (2000). Accordingly, the Court may consider these visits in its

   analysis of the totality of the circumstances.




                                       9
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 9 of 10 PageID #: 1486
          Additionally, although Morgan’s various explanations for the frisk, viewed in isolation,

 could have had innocent explanations, the Court may not isolate these factors from the larger

 body of information known to Morgan at the time. See id. While no single piece of information

 or inference of Morgan’s alone is enough to justify the frisk, the totality of the circumstances

 was enough to warrant a reasonable belief that Defendant was armed and dangerous. Cf. id. at

 394 (“[W]hile many of the factors here, when considered alone, cannot support a reasonable-

 suspicion determination, their collective weight justified [the] pat-down search[.]”).

    IV.      CONCLUSION

          For the reasons stated herein, the Court:

          1. OVERRULES Defendant’s objections to Magistrate Judge Lee’s report and
             recommendation (Doc. 150);

          2. ACCEPTS and ADOPTS the report and recommendation (Doc. 145); and

          3. DENIES Defendant’s motion to suppress (Doc. 122).

          SO ORDERED.

                                                /s/Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                    10
Case 1:19-cr-00129-TRM-SKL Document 181 Filed 12/02/20 Page 10 of 10 PageID #:
                                   1487
